48 F.3d 1232NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Martin GORDON, Plaintiff-Appellant,v.Gary L. HENMAN, Warden;  (NFN) Hurleyburt, Lieutenant;Mitchell Tatum, Staff Officer;  (NFN) Hunt, StaffOfficial;  and Tayel Salem, PhysicianAssistant, Defendants-Appellees.Martin GORDON, Plaintiff-Appellant,v.Gary L. HENMAN, Warden;  (NFN) Savage, Lieutenant in charge;(NFN) Mickleboro, Staff Officer;  (NFN) Nikes, StaffOfficer;  (NFN) Edmonds, Staff Officer;  and (NFN) Hunley,Staff Officer, Defendants-Appellees.Martin GORDON, Plaintiff-Appellant,v.Gary L. HENMAN, Warden, United States Penitentiary;  Lt.Thomas, Special Investigations;  Eddie Geouge, DisciplinaryHearing Officer;  Jeter, Staff Officer;  Gorski,Disciplinary Hearing Officer;  and W. A. Blount, Counselor,Defendants-Appellees.
Nos. 94-3210, 94-3211, 94-3278.(D.C. No. 92-3249-RDR)(D.C. No. 92-3245-RDR)(D.C. No. 92-3254-RDR)
United States Court of Appeals, Tenth Circuit.
March 2, 1995.

Before SEYMOUR, Chief Judge, and McKAY and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


2
This matter is before the court on appellant's requests for leave to proceed in forma pauperis in each of these three cases.  We grant appellant's requests to proceed in forma pauperis, and proceed to the merits of appellant's appeals.


3
The appellant, Mr. Gordon, appeals the district court's grant of summary judgment in these three cases.  We review the grant of summary judgment de novo, applying the same legal standard used by the district court under Fed.R.Civ.P. 56(c).  James v. Sears, Roebuck & Co., 21 F.3d 989, 997-98 (10th Cir.1994).  Even when we construe the record in the light most favorable to Mr. Gordon, we are unable to discern any genuine issues as to any material fact in any of the three cases.  Accordingly, the multiple grants of summary judgment must be affirmed.


4
The orders of the district court are AFFIRMED for substantially the reasons set forth therein.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470